Citation Nr: 9913615	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  97-19 062	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



INTRODUCTION

The veteran had active military service from January 1943 to 
May 1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 1996 rating decision 
by the RO which denied service connection for bilateral 
hearing loss.


FINDINGS OF FACT

1.  The veteran's current left ear hearing loss began in 
service.

2.  The veteran has not submitted competent evidence to show 
a plausible claim for service connection for right ear 
hearing loss.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was incurred in service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).

2.  The claim of service connection for right ear hearing 
loss is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active military service in the Marine Corps 
from January 1943 to May 1946.  His principal military duty 
was as a turret gunner on aircraft.

Service medical records include the veteran's January 1943 
service entrance examination which revealed he had bilateral 
hearing of 15/15 (normal).  In September 1943, he was treated 
for otitis externa of the left ear, although there was no 
mention of any hearing loss.  At the May 1946 service 
discharge examination, the veteran gave a history of having 
fungus in the left ear in 1943.  Bilateral hearing was 20/20 
(normal) on coin click test, and in the section of the 
examination form pertaining to the ears and hearing it was 
noted there was no disease or defect.  However, near the end 
of the examination form, in the section for summary of 
examination defects, it was noted there was slight defective 
left ear hearing.

In June 1983, the veteran underwent audiological studies as 
part of a physical examination; the audiogram chart depicts 
increased decibel thresholds of both ears, worse on the left.  
A July 1983 physical examination report lists various 
diagnoses including hearing loss.  In May 1985, the veteran 
underwent audiological studies and the audiogram chart 
depicts elevated decibel thresholds in the left ear and 
essentially normal decibel thresholds in the right ear.  A 
June 1985 physical examination report lists various 
conditions including decreased hearing.  

When treated in August 1991, the veteran reported that he had 
a progressive bilateral hearing loss over the last few years.  
The veteran reported he had a remote history of noise 
exposure in that he worked as a gunner in the service.  An 
audiogram showed a mid and high frequency symmetric 
sensorineural hearing loss beginning at 1000 hertz.  Speech 
discrimination was 78 percent on the right and 84 percent on 
the left.  The impression was symmetric high frequency 
sensorineural hearing loss.

A June 1995 audiological report reveals that the veteran 
reported a long-standing history of high frequency hearing 
loss.  He also reported a previous history of noise exposure 
from service.  The impression was that he would have limited 
benefit from amplification.

An April 1997 VA examination revealed that physical 
examination of the ears was normal.  The veteran gave a 
history of his hearing being damaged by his duties as an 
aerial gunner in service, and he said that his hearing 
decreased over the years.

A June 1997 VA audiological report reveals that the veteran 
reported that during military service he was exposed to noise 
as a flight gunner.  Audiological studies revealed right ear 
pure tone thresholds of 10, 10, 75, 85, and 105 decibels at 
500, 1000, 2000, 3000 and 4000 hertz, respectively.  Pure 
tone thresholds of the left ear were 10, 15, 65, 85, and 100 
decibels at 500, 1000, 2000, 3000, and 4000 hertz, 
respectively.  Speech discrimination was 60 percent on the 
right and 68 percent on the left.  Bilateral sensorineural 
deafness was diagnosed.

On an October 1997 VA examination, the veteran again related 
that while in service he was exposed to heavy machine gun and 
airplane noises, and that such exposure damaged his hearing.  
Physical examination of the ears was normal.  The diagnoses 
included hearing loss.

In a number of written statements in support of his claim, 
the veteran asserted that his current hearing loss is the 
result of service noise exposure in his duties as an aircraft 
turret gunner, and that his hearing deteriorated over the 
years since service.  He said his hearing loss did not begin 
in 1983, but he had no medical records of hearing loss before 
that year.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Certain chronic diseases, including sensorineural hearing 
loss, which become manifest to a compensable degree within 
the year after service, will be rebuttably presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

The preliminary requirement for a claim of service connection 
is that the applicant submit evidence which is sufficient to 
justify a belief by a fair and impartial individual that he 
has presented a well-grounded claim, meaning a claim which is 
plausible.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  If a claim is not well grounded, the VA 
has no duty to assist the veteran in developing pertinent 
facts, and the claim must be denied.  Id.

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet.App. 498 (1995).

The veteran's service medical records show that in September 
1943 he was treated for left ear otitis externa.  The May 
1946 service discharge examination shows that he had 
bilateral hearing on coin click test of 20/20, which is 
normal, and no ear disease or defects were noted, but near 
the end of the examination it was also noted that defects 
included a slight left ear hearing defect.  The first post-
service medical evidence of hearing loss is in 1983, many 
years following the veteran's service discharge.  An 
audiogram at that time showed bilateral hearing loss, worse 
on the left.  A 1985 audiogram showed left ear hearing loss 
and apparently normal hearing in the right ear.  Later 
medical records show a bilateral hearing loss disability 
under the standards of 38 C.F.R. § 3.385.  

With regard to service connection for left ear hearing loss, 
the Board finds that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Despite the inconsistent entries on the service 
discharge examination, such examination did note some left 
ear hearing loss.  The veteran has given a credible account 
of continuity of symptoms of left ear hearing loss which was 
first noted in service.  38 C.F.R. § 3.303(b).  With full 
application of the benefit-of-the-doubt rule, the Board finds 
that the veteran's current left ear hearing loss began during 
active duty, and service connection is warranted for left ear 
hearing loss.  38 U.S.C.A. § 5107(b).

With respect to service connection for right ear hearing 
loss, the Board notes that service medical records, including 
the 1946 discharge examination, are negative for any hearing 
loss of the right ear.  There is no medical evidence of right 
ear hearing loss within the year after service, to a 
compensable degree or otherwise.  The first post-service 
medical evidence of hearing loss of the right ear is in 1983, 
although a 1985 examination showed apparently normal right 
ear hearing.  Later medical records show right ear hearing 
loss.  The veteran has not submitted any competent medical 
evidence showing that his current right ear hearing loss is 
linked to noise exposure or other incidents of service.  Such 
medical evidence of causality is needed in order to well 
ground a claim of service connection, even in cases in which 
a disability is alleged to be related to combat.  38 U.S.C.A. 
§ 1154;  Caluza, supra.  The veteran's assertion that he 
currently has right ear hearing loss due to service does not 
serve to make his claim well grounded since, as a layman, he 
has no competence to give a medical opinion on the diagnosis 
or etiology of a condition.  Grottveit v. Brown, 5 Vet.App. 
91 (1993).  Some of the post-service medical reports recite 
the veteran's history that he was exposed to noise in service 
which damaged his hearing.  Such a mere transcription of his 
lay history is not competent medical evidence of causality 
for a well-grounded claim.  LeShore v. Brown, 8 Vet.App. 406 
(1995).  The Board finds that since the veteran has not 
submitted competent medical evidence showing that his current 
right ear hearing loss is linked to service, his claim for 
service connection for right ear hearing loss is implausible 
and must be denied as not well grounded.  Caluza, supra.




ORDER

Service connection for left ear hearing loss is granted. 

Service connection for right ear hearing loss is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

